
	
		I
		111th CONGRESS
		1st Session
		H. R. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish additional provisions to combat waste, fraud, and abuse within the
		  Medicare Program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Medicare
			 Fraud Prevention and Enforcement Act of 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Site inspections and background
				checks.
					Sec. 3. Registration of billing
				agencies.
					Sec. 4. Expanded access to the health
				integrity protection database (HIPDB).
					Sec. 5. Liability of medicare carriers and
				fiscal intermediaries for claims submitted by excluded providers.
					Sec. 6. Community mental health
				centers.
					Sec. 7. Limiting the use of discharge in
				bankruptcy proceedings for provider liability for health care
				fraud.
					Sec. 8. Illegal distribution of a medicare
				or medicaid beneficiary identification or provider number.
					Sec. 9. Treatment of certain
				Social Security Act crimes as Federal
				health care offenses.
					Sec. 10. Authority of Office of Inspector
				General of the Department of Health and Human Services.
					Sec. 11. Universal product numbers on
				claims forms for reimbursement under the medicare program.
				
			2.Site inspections
			 and background checks
			(a)Site Inspections
			 for DME Suppliers, Community Mental Health Centers, and Other Provider
			 GroupsTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the
			 end the following:
				
					1899.Site inspections for DME suppliers, community mental health
		  centers, and other provider groups(a)Site
				Inspections
							(1)In
				generalThe Secretary shall conduct a site inspection for each
				applicable provider (as defined in paragraph (2)) that applies for a provider
				number in order to provide items or services under this title. Such site
				inspection shall be in addition to any other site inspection that the Secretary
				would otherwise conduct with regard to an applicable provider.
							(2)Applicable
				provider defined
								(A)In
				generalExcept as provided in subparagraph (B), in this section
				the term applicable provider means—
									(i)a
				supplier of durable medical equipment (including items described in section
				1834(a)(13));
									(ii)a
				supplier of prosthetics, orthotics, or supplies (including items described in
				paragraphs (8) and (9) of section 1861(s));
									(iii)a community
				mental health center; or
									(iv)any other
				provider group, as determined by the Secretary.
									(B)ExceptionIn
				this section, the term applicable provider does not
				include—
									(i)a
				physician that provides durable medical equipment (as described in subparagraph
				(A)(i)) or prosthetics, orthotics, or supplies (as described in subparagraph
				(A)(ii)) to an individual as incident to an office visit by such individual;
				or
									(ii)a
				hospital that provides durable medical equipment (as described in subparagraph
				(A)(i)) or prosthetics, orthotics, or supplies (as described in subparagraph
				(A)(ii)) to an individual as incident to an emergency room visit by such
				individual.
									(b)Standards and
				RequirementsIn conducting the site inspection pursuant to
				subsection (a), the Secretary shall ensure that the site being inspected is in
				full compliance with all the conditions and standards of participation and
				requirements for obtaining medicare billing privileges under this title.
						(c)TimeThe
				Secretary shall conduct the site inspection for an applicable provider prior to
				the issuance of a provider number to such provider.
						(d)Timely
				ReviewThe Secretary shall provide for procedures to ensure that
				the site inspection required under this section does not unreasonably delay the
				issuance of a provider number to an applicable
				provider.
						.
			(b)Background
			 ChecksTitle XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) (as amended by subsection (a))
			 is amended by adding at the end the following:
				
					1899A.Background checks(a)Background Check
				RequiredExcept as provided in subsection (b), the Secretary
				shall conduct a background check on any individual or entity that applies to
				the Secretary for a provider number for the purpose of furnishing any item or
				service under this title. In performing the background check, the Secretary
				shall—
							(1)conduct the
				background check before issuing a provider number to an individual or
				entity;
							(2)include a search
				of criminal records in the background check; and
							(3)provide for
				procedures that ensure the background check does not unreasonably delay the
				issuance of a provider number to an eligible individual or entity.
							(b)Use of State
				licensing procedureThe Secretary may use the results of a State
				licensing procedure as a background check under subsection (a) if the State
				licensing procedure meets the requirements of subsection (a).
						(c)Attorney General
				required To provide information
							(1)In
				generalUpon request of the Secretary, the Attorney General shall
				provide the criminal background check information referred to in subsection
				(a)(2) to the Secretary.
							(2)Restriction on
				use of disclosed informationThe Secretary may only use the
				information disclosed under subsection (a) for the purpose of carrying out the
				Secretary’s responsibilities under this title.
							(d)Refusal To Issue
				Provider Number
							(1)AuthorityIn
				addition to any other remedy available to the Secretary, the Secretary may
				refuse to issue a provider number to an individual or entity if the Secretary
				determines, after a background check conducted under this section, that such
				individual or entity has a history of acts that indicate issuance of a provider
				number to such individual or entity would be detrimental to the best interests
				of the program or program beneficiaries. Such acts may include—
								(A)any
				bankruptcy;
								(B)any act resulting
				in a civil judgment against such individual or entity; or
								(C)any felony
				conviction under Federal or State law.
								(2)Reporting of
				refusal to issue provider number to the health integrity protection database
				(HIPDB)A determination to refuse to issue a provider number to
				an individual or entity as a result of a background check conducted under this
				section shall be reported to the health integrity protection database
				established under section 1128E in accordance with the procedures for reporting
				final adverse actions taken against a health care provider, supplier, or
				practitioner under that
				section.
							.
			(c)Regulations;
			 Effective Date
				(1)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall promulgate such regulations as are necessary
			 to implement the amendments made by subsections (a) and (b).
				(2)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to applications for a provider number received by the Secretary of Health and
			 Human Services on or after the first day of the first year beginning after the
			 date of the enactment of this Act.
				(d)Use of Medicare
			 Integrity Program FundsThe Secretary of Health and Human
			 Services may use funds appropriated or transferred for purposes of carrying out
			 the medicare integrity program established under section 1893 of the
			 Social Security Act (42 U.S.C.
			 1395ddd) to carry out the provisions of sections 1899 and 1899A of that Act (as
			 added by subsections (a) and (b)).
			3.Registration of
			 billing agencies
			(a)Registration of
			 Billing Agencies and IndividualsTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) (as amended by section 2(b)) is amended by adding at the end the
			 following:
				
					1899B.Registration of billing agencies and
		  individuals(a)RegistrationThe
				Secretary shall establish procedures for the registration of all applicable
				persons.
						(b)Required
				applicationEach applicable person shall submit a registration
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require.
						(c)Identification
				numberIf the Secretary approves an application submitted under
				subsection (b), the Secretary shall assign a unique identification number to
				the applicable person.
						(d)RequirementEvery
				claim for reimbursement under this title that is compiled and submitted by an
				applicable person shall contain the identification number that is assigned to
				the applicable person pursuant to subsection (c).
						(e)Timely
				reviewThe Secretary shall provide for procedures that ensure the
				timely consideration and determination regarding approval of applications under
				this section.
						(f)Definition of
				applicable personIn this section, the term applicable
				person means an individual or an entity that compiles and submits claims
				for reimbursement under this title to the Secretary on behalf of any individual
				or
				entity.
						.
			(b)Permissive
			 ExclusionSection 1128(b) of the Social Security Act (42 U.S.C. 1320a–7(b)) is
			 amended by adding at the end the following:
				
					(16)Fraud by
				applicable personAn applicable person (as defined in section
				1899B(f)) that the Secretary determines knowingly submitted or caused to be
				submitted a claim for reimbursement under title XVIII that the applicable
				person knows or should know is false or
				fraudulent.
					.
			(c)Regulations;
			 Effective date
				(1)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall promulgate such regulations as are necessary
			 to implement the amendments made by subsections (a) and (b).
				(2)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the first day of the first year beginning after the date of the
			 enactment of this Act.
				4.Expanded access
			 to the health integrity protection database (HIPDB)
			(a)In
			 GeneralSection 1128E(d)(1) of the Social Security Act (42 U.S.C. 1320a–7e(d)(1))
			 is amended to read as follows:
				
					(1)AvailabilityThe
				information in the database maintained under this section shall be available
				to—
						(A)Federal and State
				government agencies and health plans, and any health care provider, supplier,
				or practitioner entering an employment or contractual relationship with an
				individual or entity who could potentially be the subject of a final adverse
				action, where the contract involves the furnishing of items or services
				reimbursed by one or more Federal health care programs (regardless of whether
				the individual or entity is paid by the programs directly, or whether the items
				or services are reimbursed directly or indirectly through the claims of a
				direct provider); and
						(B)utilization and
				quality control peer review organizations and accreditation entities as defined
				by the Secretary, including but not limited to organizations described in part
				B of this title and in section
				1154(a)(4)(C).
						.
			(b)Criminal penalty
			 for misuse of informationSection 1128B(b) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)) is amended by adding at the end the following:
				
					(4)Whoever knowingly uses information
				maintained in the health integrity protection database maintained in accordance
				with section 1128E for a purpose other than a purpose authorized under that
				section shall be imprisoned for not more than three years or fined under title
				18, United States Code, or
				both.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			5.Liability of
			 Medicare administrative contractors for claims submitted by excluded
			 providers
			(a)Reimbursement to
			 the Secretary for amounts paid to excluded providersSection
			 1874A(b) of the Social Security Act (42 U.S.C. 1395kk(b)) is amended by adding
			 at the end the following new paragraph:
				
					(6)Reimbursements
				to Secretary for amounts paid to excluded providersThe Secretary shall not enter into a
				contract with a medicare administrative contractor under this section unless
				the contractor agrees to reimburse the Secretary for any amounts paid by the
				contractor for a service under this title which is furnished by an individual
				or entity during any period for which the individual or entity is excluded,
				pursuant to section 1128, 1128A, or 1156, from participation in the health care
				program under this title if the amounts are paid after the 60-day period
				beginning on the date the Secretary provides notice of the exclusion to the
				contractor, unless the payment was made as a result of incorrect information
				provided by the Secretary or the individual or entity excluded from
				participation has concealed or altered their
				identity.
					.
			(b)Conforming
			 Repeal of Mandatory Payment RuleSection 1862(e) of the
			 Social Security Act (42 U.S.C.
			 1395y(e)) is amended—
				(1)in paragraph
			 (1)(B), by striking and when the person and all that follows
			 through person); and
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)No individual or entity may bill (or
				collect any amount from) any individual for any item or service for which
				payment is denied under paragraph (1). No individual is liable for payment of
				any amounts billed for such an item or service in violation of the preceding
				sentence.
						.
				(c)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall apply to claims
			 for payment submitted on or after the date of enactment of this Act.
				(2)Contract
			 modificationThe Secretary of Health and Human Services shall
			 take such steps as may be necessary to modify contracts entered into, renewed,
			 or extended prior to the date of enactment of this Act to conform such
			 contracts to the provisions of this section.
				6.Community mental
			 health centers
			(a)In
			 GeneralSection 1861(ff)(3)(B) of the
			 Social Security Act (42 U.S.C.
			 1395x(ff)(3)(B)) is amended by striking “entity that—” and all that follows and
			 inserting the following: “entity that—
				
					(i)provides the community mental health
				services specified in paragraph (1) of section 1913(c) of the
				Public Health Service Act;
					(ii)meets applicable certification or
				licensing requirements for community mental health centers in the State in
				which it is located;
					(iii)provides a significant share of its
				services to individuals who are not eligible for benefits under this title;
				and
					(iv)meets such additional standards or
				requirements for obtaining medicare billing privileges as the Secretary may
				specify to ensure—
						(I)the health and safety of
				beneficiaries receiving such services; or
						(II)the furnishing of such services in
				an effective and efficient
				manner.
						.
			(b)RestrictionSection
			 1861(ff)(3)(A) of such Act (42 U.S.C. 1395x(ff)(3)(A)) is amended by inserting
			 other than in an individual’s home or in an inpatient or residential
			 setting before the period.
			(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after the first day of the sixth month that begins
			 after the date of the enactment of this Act.
			7.Limiting the
			 discharge of debts in bankruptcy proceedings in cases where a health care
			 provider or a supplier engages in fraudulent activity
			(a)In
			 General
				(1)Civil monetary
			 penaltiesSection 1128A(a) of the Social Security Act (42 U.S.C. 1320a–7a(a)) is
			 amended by adding at the end the following: Notwithstanding any other
			 provision of law, amounts made payable under this section are not dischargeable
			 under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
			 any other provision of such title..
				(2)Recovery of
			 overpayment to providers of services under part a of
			 medicareSection 1815(d) of the Social Security Act (42 U.S.C. 1395g(d)) is
			 amended—
					(A)by inserting
			 (1) after (d); and
					(B)by adding at the
			 end the following:
						
							(2)Notwithstanding any other provision
				of law, amounts due to the Secretary under this section are not dischargeable
				under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
				any other provision of such title if the overpayment was the result of
				fraudulent activity, as may be defined by the
				Secretary.
							.
					(3)Recovery of
			 overpayment of benefits under part B of
			 medicareSection 1833(j) of the Social Security Act (42 U.S.C. 1395l(j)) is
			 amended—
					(A)by inserting
			 (1) after (j); and
					(B)by adding at the
			 end the following:
						
							(2)Notwithstanding any other provision
				of law, amounts due to the Secretary under this section are not dischargeable
				under section 727, 944, 1141, 1228, or 1328 of title 11, United States Code, or
				any other provision of such title if the overpayment was the result of
				fraudulent activity, as may be defined by the
				Secretary.
							.
					(4)Collection of
			 past-due obligations arising from breach of scholarship and loan
			 contractSection 1892(a) of the Social Security Act (42 U.S.C. 1395ccc(a)) is
			 amended by adding at the end the following:
					
						(5)Notwithstanding
				any other provision of law, amounts due to the Secretary under this section are
				not dischargeable under section 727, 944, 1141, 1228, or 1328 of title 11,
				United States Code, or any other provision of such
				title.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply to
			 bankruptcy petitions filed after the date of the enactment of this Act.
			8.Illegal
			 distribution of a medicare or medicaid beneficiary identification or provider
			 numberSection 1128B(b) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)), as amended by section 4(b), is amended by adding at the end the
			 following:
			
				(5)Whoever knowingly, intentionally, and
				with the intent to defraud purchases, sells or distributes, or arranges for the
				purchase, sale, or distribution of two or more medicare or medicaid beneficiary
				identification numbers or provider numbers shall be imprisoned for not more
				than three years or fined under title 18, United States Code (or, if greater,
				an amount equal to the monetary loss to the Federal and any State government as
				a result of such acts), or
				both.
				.
		9.Treatment of
			 certain Social Security Act crimes as
			 Federal health care offenses
			(a)In
			 GeneralSection 24(a) of title 18, United States Code, is
			 amended—
				(1)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
				(2)by adding at the
			 end the following:
					
						(3)section 1128B of
				the Social Security Act (42 U.S.C.
				1320a–7b).
						.
				(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and apply to acts committed on or after
			 the date of the enactment of this Act.
			10.Authority of
			 Office of Inspector General of the Department of Health and Human
			 Services
			(a)AuthorityNotwithstanding
			 any other provision of law, upon designation by the Inspector General of the
			 Department of Health and Human Services, any criminal investigator of the
			 Office of Inspector General of such department may, in accordance with
			 guidelines issued by the Secretary of Health and Human Services and approved by
			 the Attorney General, while engaged in activities within the lawful
			 jurisdiction of such Inspector General—
				(1)obtain and execute
			 any warrant or other process issued under the authority of the United
			 States;
				(2)make an arrest
			 without a warrant for—
					(A)any offense
			 against the United States committed in the presence of such investigator;
			 or
					(B)any felony offense
			 against the United States, if such investigator has reasonable cause to believe
			 that the person to be arrested has committed or is committing that felony
			 offense; and
					(3)exercise any other
			 authority necessary to carry out the authority described in paragraphs (1) and
			 (2).
				(b)FundsThe
			 Office of Inspector General of the Department of Health and Human Services may
			 receive and expend funds that represent the equitable share from the forfeiture
			 of property in investigations in which the Office of Inspector General
			 participated, and that are transferred to the Office of Inspector General by
			 the Department of Justice, the Department of the Treasury, or the United States
			 Postal Service. Such equitable sharing funds shall be deposited in a separate
			 account and shall remain available until expended.
			11.Universal
			 product numbers on claims forms for reimbursement under the Medicare
			 Program
			(a)UPNs on Claims
			 Forms for Reimbursement Under the Medicare Program
				(1)Accommodation of
			 UPNs on medicare claims formsNot later than July 1, 2010, all
			 claims forms developed or used by the Secretary of Health and Human Services
			 for reimbursement under the medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) shall accommodate the use of universal product numbers for a UPN covered
			 item.
				(2)Requirement for
			 payment of claimsTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), as amended by sections 2(b) and 3(a), is amended by adding at the end
			 the following:
					
						1899C.Use of universal product numbers(a)In
				GeneralNo payment shall be made under this title for any claim
				for reimbursement for any UPN covered item unless the claim contains the
				universal product number of the UPN covered item.
							(b)DefinitionsIn
				this section:
								(1)UPN covered
				item
									(A)In
				generalExcept as provided in subparagraph (B), the term
				UPN covered item means—
										(i)a
				covered item as that term is defined in section 1834(a)(13);
										(ii)an item described
				in paragraph (8) or (9) of section 1861(s);
										(iii)an item
				described in paragraph (5) of section 1861(s); and
										(iv)any other item
				for which payment is made under this title that the Secretary determines to be
				appropriate.
										(B)ExclusionThe
				term UPN covered item does not include a customized item for which
				payment is made under this title.
									(2)Universal product
				numberThe term universal product number means a
				number that is—
									(A)affixed by the
				manufacturer to each individual UPN covered item that uniquely identifies the
				item at each packaging level; and
									(B)based on
				commercially acceptable identification standards such as, but not limited to,
				standards established by the Uniform Code Council-International Article
				Numbering System or the Health Industry Business Communication
				Council.
									.
				(3)Development and
			 implementation of procedures
					(A)Information
			 included in UPNThe Secretary of Health and Human Services, in
			 consultation with manufacturers and entities with appropriate expertise, shall
			 determine the relevant descriptive information appropriate for inclusion in a
			 universal product number for a UPN covered item.
					(B)Review of
			 procedureFrom the information obtained by the use of universal
			 product numbers on claims for reimbursement under the medicare program, the
			 Secretary of Health and Human Services, in consultation with interested
			 parties, shall periodically review the UPN covered items billed under the
			 Health Care Financing Administration Common Procedure Coding System and adjust
			 such coding system to ensure that functionally equivalent UPN covered items are
			 billed and reimbursed under the same codes.
					(4)Effective
			 dateThe amendment made by paragraph (2) shall apply to claims
			 for reimbursement submitted on and after July 1, 2010.
				(b)Study and
			 Reports to Congress
				(1)StudyThe
			 Secretary of Health and Human Services shall conduct a study on the results of
			 the implementation of the provisions in paragraph (1) and (3) of subsection (a)
			 and the amendment to the Social Security
			 Act in paragraph (2) of that subsection.
				(2)Reports
					(A)Progress
			 reportNot later than six months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall submit to
			 Congress a report that contains a detailed description of the progress of the
			 matters studied pursuant to paragraph (1).
					(B)ImplementationNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter for three years, the Secretary of Health and Human Services shall
			 submit to Congress a report that contains a detailed description of the results
			 of the study conducted pursuant to paragraph (1), together with the Secretary’s
			 recommendations regarding the use of universal product numbers and the use of
			 data obtained from the use of such numbers.
					(c)DefinitionsIn
			 this section:
				(1)UPN covered
			 itemThe term UPN covered item has the meaning given
			 such term in section 1899C(b)(1) of the Social
			 Security Act (as added by subsection (a)(2)).
				(2)Universal
			 product numberThe term universal product number has
			 the meaning given such term in section 1899C(b)(2) of the
			 Social Security Act (as added by
			 subsection (a)(2)).
				(d)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary for the purpose of carrying out the provisions in
			 paragraphs (1) and (3) of subsection (a), subsection (b), and section 1899C of
			 the Social Security Act (as added by
			 subsection (a)(2)).
			
